DETAILED ACTION
This Office action is in reply to correspondence filed 12 February 2021 in regard to application no. 16/026,991.  Claim 8 has been cancelled.  Claims 1-7 and 9-18 are pending, of which claims 11 and 12 have been withdrawn from consideration.  Claims 1-7, 9, 10 and 13-18 are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 February 2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9, 10 and 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to statutory categories of invention: claim 1 is directed to a method (process), claim 6 is directed to a server (machine), and the others all depend from these.  Throughout this analysis, except as noted, claim 1 is used as being representative of all claims.  The claim(s) recite(s) supplying “creative”, which is to say, content for one or more advertisements, determining criteria including two demographic criteria for the advertisements, and selecting at least one “board” for displaying the advertisements based on the criteria.  All of this lies within the enumerated abstract idea of “advertising, marketing or sales activities or behaviors”, one of the “[c]ertain methods of organizing human activity”.
This judicial exception is not integrated into a practical application because aside from the fact that a board must be digital (spec. §34) there is no integration at all; with the exception of the fact that a board must be digital, the claim could be literally infringed by a person writing advertising copy onto a blackboard selected from a plurality of available blackboards after mentally making two determinations regarding the targeted demographics for the copy.  At the very most, they simply use a generic computer as a tool to perform an abstract idea.  See MPEP § 2106.05(f).
Since the claim does not include any technology at all beside some kind of digital display, which is only used for its ordinary purpose (to display something), the claims do not improve “the functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, because a generic display is not the particular machine envisioned, nor is the generic computer of claim 6.  See MPEP § 2106.05(b).
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because the only thing manipulated in any way is data, which, being intangible, is not a particular article at all, and second because the recited manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.  They do not apply or use the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply displaying data on a display in no particular way, or using a generic computer in no particular way to perform abstract steps as in claim 6, is about as general a linkage as might be imagined.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The claim includes a board which, by the applicant’s definition, is a digital display; claim 6 adds a processor for the display, a computer with a processor and the ability to communicate with the displays.  These elements are recited at a high degree of generality, and the applicant does not limit the computer in any way at all, such that any generic computer capable of communicating with displays would suffice.  It only performs generic computer functions of receiving information, making determinations and displaying information.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.
The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination - that is, a generic computer performing a series of abstract steps, arranged chronologically - does nothing more than when they are analyzed together.  The other independent claim is simply a different embodiment but is similarly directed to a generic computer performing the same or a very similar process.
The dependent claims further do not amount to significantly more than the abstract idea: claim 2 is simply further descriptive of the type of information being manipulated.  Claim 3 only requires that a computer perform operations in real time, which is a matter of timing and does nothing to make the invention less abstract, combined with a statement of intended use, which is of no patentable significance at all, and which in any case, again, does nothing to make the invention less abstract.
Claim 4 consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and which is then considered but given no patentable weight and cannot therefore reduce the level of abstraction.  Claim 5 combines nonfunctional printed matter with a statement of intended use, neither of which, as explained above, are of any patentable significance.  Claim 7 combines a communication link, an inherent feature of any networked computer, with a statement of intended use.  Claims 9 and 10 combine a memory, an inherent feature of a digital display, with a statement of intended use.  Claims 13 and 14 are simply further descriptive of the type of information being manipulated; claims 15 and 16 simply recites further manipulation of information; claims 17 and 18 simply recite nondescript use of machine learning.  None of this is sufficient to amount to significantly more than the abstract idea.
The claims are not patent eligible.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Swix et al. (U.S. Patent No. 6,718,551) in view of Taylor (U.S. Publication No. 2014/0164125, filed 20 May 2013) further in view of Nag et al. (U.S. Publication No. 2010/0082423).

In-line citations are to Swix.
With regard to Claim 1:
Swix teaches: A method for an… advertising campaign, [abstract; “providing targeted advertisements”] the method comprising:
supplying creative for the campaign; [abstract; “delivering targeted advertisements that appeal to the particular subscriber”; delivering reads on supplying and an advertisement reads on “creative”]
determining criteria for the campaign, the criteria comprising targeting a demographic... [Col. 5, lines 12-13; “determine the particular demographic group of the viewer”]
one or more digital boards for display of the creative; [Col. 5, lines 15-16; “deliver a particular advertisement to the set-top box of the viewer”] and
displaying the creative on the selection of the one or more digital boards. [Col. 5, lines 37-38; after the decision to use the set-top box, “displaying advertisements to each viewer”]

Swix does not explicitly teach that the advertising campaign is out of home, categorizing, using static data, one or more digital boards to obtain a categorization of the one or more digital boards for a first plurality of demographics, selecting, based on… demographics, a selection of the one or more digital boards for display of the creative, or re-categorizing, using real-time data, the one or more digital boards to obtain a first re-categorization of the one or more digital boards, but it is known in the art.  Taylor teaches geographically-driven distribution of mobile content. [title] The system may be used to “choose a billboard” to deliver “a message”; [0081] a billboard reads on a public display.  The “system is designed to provide mobile content to users in and around any commuting route or path”, [0060] which reads on it being for out-of-home use.  As with Swix, it targets “different types of customer subsets or demographics”. [0069] This includes that “computer systems that control those displays can be updated real time to present a specific message type.  The customer subsets read on static data.  According to one embodiment, the MODS allows for advertisers to update these digital displays control systems with location information from registered device users”, [0015]  which reads on real-time data.  Taylor and Swix are analogous art as each is directed to electronic means for displaying advertisements to users based on demographics.

It would have been obvious to one of ordinary skill in the art to combine the teaching of Taylor with that of Swix in order to be able to display an advertisement to a person who is not home, as taught by Taylor; further, it is simply a substitution of two known parts for others with predictable results, simply using the out-of-home display of Taylor in place of the in-home (usually) television of Swix, and selecting the screen on which to display that ad as in Taylor based on Swix’ criteria instead of, or in addition to, using the criteria to select the advertisement to display, while combining Taylor’s disclosed demographics with his updated real-time user location information to make the selection; the substitutions produce no new and unexpected result.

Swix does not explicitly teach a recategorization for a second plurality of demographics, but it is known in the art.  Nag teaches a system for optimizing ad performance. [title] it includes “categorizing” which is “updated as additional usage data for the advertisement”, which reads on a plurality of second demographics, is received, [claim 2; Sheet 3, Fig. 5] and “optimizing a display of the advertisement by displaying the advertisement in a location related to the categorization”. [claim 7] Nag and Swix are analogous art as each is directed to electronic means for displaying advertisements to users based on demographics.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Nag with that of Swix in order to make updates as new information becomes available, as taught by Nag; further, it is simply a combination of known parts with predictable results, simply performing Nag’s step at the appropriate time during Swix’ process; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

The recategorizing step, in this and the subsequent claims, consists entirely of a mere duplication of parts, simply repeating the categorizing step, which is of no patentable significance as no new and unexpected result is inherent or disclosed.  See MPEP § 2144.04(VI)(B).  The reference is provided for the purpose of compact prosecution.  As noted in a previous Office action, the Examiner interprets “board” and “digital board” identically, so adding “digital” to “board” in this and the subsequent claims has no effect on the analysis.

With regard to Claim 2:
The method of claim 1, wherein the real-time data is continuously updated. [Taylor, 0078; “factors such as weather, time and traffic can be fetched in real time to match the appropriate content options created by the advertiser at the very moment content is made available to a user”; this takes place “for each content engagement and user interaction” which reads on it being continuously updated; it would have been obvious to one then of ordinary skill in the art to combine this feature of Taylor with the teaching of Swix in order to match content at the very moment it is made available, as taught by Taylor]

With regard to Claim 3:
The method of claim 1, further comprising:
updating, based on the real-time data, the selection of the one or more digital boards to obtain an updated selection of the one or more digital boards; and 
displaying the creative on the updated selection of the one or more digital boards. [Nag, as cited above in regard to claim 1]

With regard to Claim 4:
The method of claim 1, wherein the creative comprises at least one selected from a group consisting of images, video, web pages, dynamic elements, countdown timers, and stock tickers. [abstract; “bit maps” read on images; “video streams”; Col. 2, line 35; “web pages”]

This claim is not patently distinct from claim 1 as it consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and which is therefore considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 6:
Swix teaches: A... digital ad server [Col. 3, line 67; “broadcast server”] comprising:
one or more digital boards; [Col. 1, line 65; “television screen”; that it may be public will be explained below]
a digital feed provider comprising a processor [Col. 3, line 67; “processor”] for providing each board with creative to be displayed; [Col. 5, lines 15-16; “deliver a particular advertisement to the set-top box of the viewer” which then causes it, lines 37-38; to “display^ advertisements to each viewer”] 
a computer processor [Col. 3, line 67; “processor”] to…
one or more digital boards for display of the creative; [Col. 5, lines 15-16; “deliver a particular advertisement to the set-top box of the viewer”] and
display the creative on the selection of the one or more digital boards. [Col. 5, lines 37-38; after the decision to use the set-top box, “displaying advertisements to each viewer”]

Swix does not explicitly teach that the advertising campaign is out of home, categorize, using static data, one or more digital boards to obtain a categorization of the one or more digital boards for a first plurality of demographics, select, based on… demographics, a selection of the one or more digital boards for display of the creative, or re-categorize, using real-time data, the one or more digital boards to obtain a first re-categorization of the one or more digital boards, but it is known in the art.  Taylor teaches geographically-driven distribution of mobile content. [title] The system may be used to “choose a billboard” to deliver “a message”; [0081] a billboard reads on a public display.  The “system is designed to provide mobile content to users in and around any commuting route or path”, [0060] which reads on it being for out-of-home use.  As with Swix, it targets “different types of customer subsets or demographics”. [0069] This includes that “computer systems that control those displays can be updated real time to present a specific message type.  The customer subsets read on static data.  According to one embodiment, the MODS allows for advertisers to update these digital displays control systems with location information from registered device users”, [0015]  which reads on real-time data.  Taylor and Swix are analogous art as each is directed to electronic means for displaying advertisements to users based on demographics.

It would have been obvious to one of ordinary skill in the art to combine the teaching of Taylor with that of Swix in order to be able to display an advertisement to a person who is not home, as taught by Taylor; further, it is simply a substitution of two known parts for others with predictable results, simply using the out-of-home display of Taylor in place of the in-home (usually) television of Swix, and selecting the screen on which to display that ad as in Taylor based on Swix’ criteria instead of, or in addition to, using the criteria to select the advertisement to display, while combining Taylor’s disclosed demographics with his updated real-time user location information to make the selection; the substitutions produce no new and unexpected result.

Swix does not explicitly teach a recategorization for a second plurality of demographics, but it is known in the art.  Nag teaches a system for optimizing ad performance. [title] it includes “categorizing” which is “updated as additional usage data for the advertisement”, which reads on a plurality of second demographics, is received, [claim 2; Sheet 3, Fig. 5] and “optimizing a display of the advertisement by displaying the advertisement in a location related to the categorization”. [claim 7] Nag and Swix are analogous art as each is directed to electronic means for displaying advertisements to users based on demographics.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Nag with that of Swix in order to make updates as new information becomes available, as taught by Nag; further, it is simply a combination of known parts with predictable results, simply performing Nag’s step at the appropriate time during Swix’ process; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

With regard to Claim 7:
The ad server of claim 6, further comprising a communication link to a data network [Sheet 1, Fig. 1 as cited above] to obtain the real-time data from the data network. [Taylor, 0078; “factors such as weather, time and traffic can be fetched in real time to match the appropriate content options created by the advertiser at the very moment content is made available to a user”; this takes place “for each content engagement and user interaction” which reads on it being continuously updated; it would have been obvious to one then of ordinary skill in the art to combine this feature of Taylor with the teaching of Swix in order to match content at the very moment it is made available, as taught by Taylor]

The phrase “to obtain real-time data from the data network” consists entirely of intended-use language which is considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Swix et al. in view of Taylor further in view of Nag et al. further in view of Irvine et al. (U.S. Publication No. 2013/0024298).

With regard to Claim 5:
The method of claim 1, further comprising generating an ongoing report so that an advertiser can adjust the campaign, the creative, and/or a budget during the campaign.

Swix, Taylor and Nag teach the method of claim 1 but do not explicitly teach generating an ongoing report (the claimed purpose of which is of no patentable significance, being nothing more than a statement of intended use) but it is known in the art.  Irvine teaches an advertising display method [title] which “can provide web site operators with access to daily reports that show the number of advertisements displayed, and the revenue earned”, [0031] and in which the operators can “accordingly adjust the optimization values” of campaigns. [0091] Irvine and Swix are analogous art as each is directed to electronic means for managing advertising campaigns.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Irvine with that of Swix, Taylor and Nag in order to produce reports and so a manager can take subsequent action, as taught by Irvine; further, it is simply a combination of known parts with predictable results, simply providing Taylor’s report after the campaign of Swix; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Swix et al. in view of Taylor further in view of Nag et al. further in view of Margulis (U.S. Publication No. 2006/0282855).

With regard to Claim 9:
The ad server of claim 6, wherein the one or more digital borads each comprise a memory which records playback-related statistics on the creative played on the respective digital board.

Swix, Taylor and Nag teach the server of claim 6 including that the display devices have memory [Col. 7, line 15; “the memory buffer of the plurality of settop boxes” which, Sheet 1, Fig. 1, are each associated with one of the television screens] but do not explicitly teach recording playback-related statistics, but this is known in the art.  Margulis teaches a multiple remote display system [title] such as an “electronic billboard” system [0041] which includes “memory” [0050] and in which is considered “the case of a Hybrid RDP system and video playback, a software tracking layer on the host system will detect when a Hybrid RDP system wished to request a video stream”. [0053] Margulis and Swix are analogous art as each is directed to electronic means for managing displays.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Margulis with that of Swix, Taylor and Nag in order to track playback requests, as taught by Margulis; further, it is simply a combination of known parts with predictable results, simply tracking the requests to display information, as taught by Margulis, as they occur; each part works independently of the other and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Swix et al. in view of Taylor further in view of Nag et al. further in view of Baluja (U.S. Publication No. 2006/0287913).

With regard to Claim 10:
The ad server of claim 6, wherein the one or more digital boards each comprise a memory which stores the creative content, which is then downloaded and stored locally in a local database or file system.

Swix, Taylor and Nag teach the server of claim 6 including that the display devices have memory [Col. 7, line 15; “the memory buffer of the plurality of settop boxes” which, Sheet 1, Fig. 1, are each associated with one of the television screens] but do not explicitly teach that the content is downloaded, (which reads on storing locally) but this is known in the art.  Baluja teaches advertising in a network of displays [title] in which “advertisement messages on an electronic billboard” are “downloaded to the individual electronic billboard devices”. [0049] As is clear from the cited paragraph, the billboard then plays the downloaded messages according to a schedule.  Baluja and Swix are analogous art as each is directed to electronic means for managing displays.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Baluja with that of Swix, Taylor and Nag in order that a display could show messages according to a schedule without having to continuously obtain them, as taught by Baluja; further, it is simply a substitution of one known part for another with predictable results, simply obtaining the advertisements ahead of time as taught by Baluja rather than when they are to be displayed as in Swix; the substitution produces no new and unexpected result.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Swix et al. in view of Taylor further in view of Nag et al. further in view of Schonfeld et al. (U.S. Publication No. 2014/0205195, filed 18 January 2013).

These claims are similar so are analyzed together.
With regard to Claim 13:
The method of claim 1, wherein the re-categorizing comprises:
determining a first demographic for a digital board of the one or more digital boards using a profile of a user who made a social networking post on a social media site while being close to the digital board.

With regard to Claim 14:
The ad server of claim 6, wherein the computer processor further re-categorizes by:
determining a first demographic for a digital board of the one or more digital boards using a profile of a user who made a social networking post on a social media site while being close to the digital board.

Swix, Taylor and Nag teach the method of claim 1 and server of claim 6 including re-categorizing and determining demographics as cited above, but do not explicitly teach a user making a social networking post while near a display, but this is known in the art.  Schonfeld teaches landmark-triggered image augmentation [title] in which a user holding a mobile computing device is situated near an advertisement. [Sheet 1, Fig. 1A] When the user is “near a kiosk” and “holding a predefined object”, which reads on a demographic of the user, he may make images and other data “posted to a social media site of their choosing”. [0012] Schonfeld and Swix are analogous art as each is directed to electronic means for sharing advertising-related information.
It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Schonfeld with that of Swix, Taylor and Nag, as market forces at the relevant time were increasingly driving developers to make advantageous use of social media, as taught by Schonfeld; further, it is simply a substitution of one known part for another with predictable results, simply using Schonfeld’s disclosed social-media posting while near an advertisement as the basis for the demographic determination in place of, or in addition to, the bases of Swix; the substitution produces no new and unexpected result.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Swix et al. in view of Taylor further in view of Nag et al. further in view of Nathan et al. (U.S. Publication No. 2012/0166965).

These claims are similar so are analyzed together.
With regard to Claim 15:
The method of claim 1, further comprising:
determining, using projected data, a first demographic for a digital board of the one or more digital boards, wherein the projected data describes a planned event near a location of the digital board, and wherein the first demographic corresponds to the planned event near the location of the digital board; and 
re-categorizing, using the first demographic, the one or more digital boards.

With regard to Claim 16:
The ad server of claim 6, wherein the computer processor further:
determines, using projected data, a first demographic for a digital board of the one or more digital boards, wherein the projected data describes a planned event near a location of the digital board, and wherein the first demographic corresponds to the planned event near the location of the digital board, and 
re-categorizes, using the first demographic, the one or more digital boards.

Swix, Taylor and Nag teach the method of claim 1 and server of claim 6 including re-categorizing and determining demographics as cited above, but do not explicitly teach that projected data describes a planned event near an advertisement location, but it is known in the art.  Nathan teaches a digital-downloading jukebox system [title] in which advertisers “may, based on demographic information”, extend “special offers”. [0112] These may be generated by “[p]roprietors” of businesses and may “alert” the users to “upcoming special events”. [id.] All of this may be based on a “particular user’s location” such as “in a bar”, [id.] in which the jukebox is situated. [id.; “the jukebox may directly provide an interface for the features described above, or it may provide for wireless access to the features, for those users that may bring a wireless device with them to the location (or within range) of the jukebox”] Nathan and Swix are analogous art as each is directed to electronic means for providing advertisements.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Nathan with that of Swix, Taylor and Nag in order to promote special events at a venue to someone already at the venue, as taught by Nathan; further, it is simply a substitution of one known part for another, simply using Nathan’s disclosed proximity to a jukebox within an advertisement for a planned event as the basis for the demographic determination in place of, or in addition to, the bases of Swix; the substitution produces no new and unexpected result.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Swix et al. in view of Taylor further in view of Nag et al. further in view of Zhu et al. (U.S. Publication No. 2013/0138506).

These claims are similar so are analyzed together.
With regard to Claim 17:
The method of claim 1, further comprising:
selecting a plurality of features associated with the one or more digital boards, wherein the plurality of features comprise (i) static features associated with the static data and (ii) real-time features associated with the real-time data; and 
training a machine learning model to associate the plurality of features with a third plurality of demographics, wherein the re-categorizing is performed by the machine learning model.

With regard to Claim 18:
The ad server of claim 6, wherein the computer processor further:
selects a plurality of features associated with the one or more digital boards, wherein the plurality of features comprise (i) static features associated with the static data and (ii) real-time features associated with the real-time data, and 
trains a machine learning model to associate the plurality of features with a third plurality of demographics, wherein the re-categorizing is performed by the machine learning model.

Swix, Taylor and Nag teach the method of claim 1 and server of claim 6 including associating static and real-time features (associated with corresponding data) with a digital board as cited above, but do not explicitly teach using a machine learning model to make an association (which is, itself, a part of the re-categorizing process), but it is known in the art.  Zhu teaches a user demographic estimator [title] which “may be used to target online advertisements to users of a certain demographic” [abstract] and uses a “machine learning system” for “[p]age characteristics” and “their associated demographics”. [0057] Zhu and Swix are analogous art as each is directed to electronic means for providing advertisements to users.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Zhu with that of Swix, Taylor and Nag, as market forces at the relevant time were increasingly driving developers to make use of artificial intelligence techniques in applications; further, it is simply a substitution of one known part for another with predictable results, simply using machine learning to make a determination, as taught by Zhu, rather than the process of Swix; the substitution produces no new and unexpected result.

Response to Arguments
Applicant's arguments filed 12 February 2021 in regard to rejections made under 35 U.S.C. § 101 have been fully considered but they are not persuasive.  It is noted the present amendment suffices to overcome the rejection previously made under 35 U.S.C. § 112(a); that rejection has been withdrawn.  Similarly, the present amendment suffices to overcome the objections raised in the previous Office action; these have also been withdrawn.
In regard to 101, the Examiner agrees with the applicant that there is no argument as to the claims being within statutory categories (step 1).  Whether the claims do or do not “include human behaviors” is not in any way relevant to the step 2A, prong 1 analysis.  Selecting a place on which to display an advertisement (a “creative”) and then displaying it is explicitly an advertising behavior and thus within the “[c]ertain methods of organizing human activity”, referring to MPEP § 2106.04.  That the display is “digital” requires nothing more than a generic computer which is not, per se, sufficient.
The applicant makes a conclusory statement  that “it would be impractical, if not impossible for a human to perform” claimed steps “in real time”, but provides not support nor even any reasoning for such a statement.  Re-categorizing potential display locations using data is an abstract step just as is the original categorization; the Examiner does not see, and the applicant does not explain, how this is supposed to improve a computer or other technology, invoke a particular machine, transform matter or go beyond generally linking the abstract idea to a particular technological environment.
Making a decision as to where to display advertising is not in any way a “technical problem” but is simply a routine problem of doing business.  In the pre-computer age, an advertiser might have a choice of newspapers or magazines in which to place advertisements and might use demographics, among other things, to make his choices.  Simply displaying information on a display does not “improve” the display but simply uses it for its customary purpose; if the information is somehow better that may improve the information but still does not improve the display.
There is nothing in any claim of the present invention similar in any technical way to addressing the “Internet-centric challenge of alerting a subscriber with time sensitive information when the subscriber’s computer is offline” as in example 21.
In regard to step 2B, it is not the “claim limitations” that must be found to be well-understood, routine and conventional, but only the “additional”, that is, non-abstract limitations.  As no claim of the present invention requires anything more than a generic computer and two display screens, and as the applicant makes no reasoned argument (nor can he) as to why this should be considered to go beyond the well-understood, routine and conventional, the Examiner maintains the position that the claims include no additional elements that, considered individually or in ordered combination, amount to significantly more than the abstract idea.  The claims are not patent eligible and the rejection is maintained.

Applicant’s arguments with respect to claim(s) 1-7, 9, 10 and 13-18, in regard to rejections made under 35 U.S.C. § 103, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The arguments focus largely on language added by amendment and for which the reference to Nag herein, and additional citations to and explanations of the art previously made of record, have been incorporated.  In particular, arguments about what Minor does or does not teach are moot, as Minor is not relied on as a basis for any rejection in this Office action.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694